Proceeding to review a determination of the Board of Standards and Appeals of the City of New York which granted an application pursuant to subdivision (e) of section 7 of the Zoning Resolution of the City of New York for a variance to permit the erection and operation of a gasoline service station and accessory uses in a residence use district for a period of 15 years, subject to conditions and safeguards imposed by the board. The appeal is from an order granting motions to dismiss the petition. Order unanimously affirmed, without-costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.